DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/13/2022, with respect to the previously filed drawing objection and 112 claim rejections have been fully considered and are persuasive.  The objection and rejections of the drawings and claims has been withdrawn in view of Applicant’s amendments. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint, in combination with the other limitations of the independent claim.
	The closest prior art is Hunter et al. (Patent No. US 10,624,708 B2) which discloses a surgical robot (P (11): “The present disclosure is related to robotic surgery systems and, more particularly, to methods and systems of maintaining proper drive cable tension in cable driven motion systems used in robotic surgery”) comprising: a cable driver (108 in Fig. 1) comprising at least one drive motor configured for tensioning a cable (P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"); and an articulated surgical tool (100) coupled 108) by the cable (P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"), the articulated surgical tool (100) comprising: at least first and second articulated links (104 and distal portion of 102 in Fig. 3); a joint (106) coupling the first and second articulated links (104 and distal portion of 102), wherein the cable (302a-d) passes through the joint (106). Hunter et al. also discloses a safety lock (622 in Fig. 6, P (77): “For example, suitable locking mechanisms 622 include, but are not limited to… a pawl and detent system, a gear and detent system, a ratchet and pawl system, and any combination thereof”) configured to lock the joint from allowing articulation (P (76): “the locking mechanism 622 prevents the central body 608 from rotating in the second angular direction B”). 
	There are also elastic antagonists (620 in Fig. 6) meant to bias the cables (302a-d), but because this entire cable tensioning mechanism (600) is located within the main shaft (400/600 are comparable to 310 in Fig. 3) and not the joint, Hunter et al. fails to disclose wherein the joint comprises the elastic antagonist.
	Furthermore, the prior art of record, such as Donhowe (PGPub US 2012/0209253 A1) does not suggest any motivation to modify the Hunter et al. disclosure to arrive at these features. Donhowe teaches springs (770a-b in Fig. 7) at joints (730), but these springs (770a-b) are not biased in opposition to tension from the cables (735) and are only used to provide resistance to bending at those joints, not to allow bidirectional actuation. Therefore, it would not be obvious to combine Hunter et al. and Donhowe to arrive at this limitation.
With respect to claim 11, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic 
	Hunter et al. discloses each of the limitations as shown above. Hunter et al. further discloses a method comprising: driving at least one drive motor of a cable driver (108 in Fig. 1, P (23): "The drive cables are operably coupled to various actuation mechanisms housed within the drive housing 108 and extend within the lumen of the shaft 102 to the wrist 106 where they are operably engaged with the end effector 104"), thereby tensioning a cable (302a-d in Fig. 3) coupled to an articulated surgical tool (100), wherein the articulated surgical tool (100) comprises at least first and second articulated links (104 and distal portion of 102) and a joint (106) coupling the first and second articulated links (104 and distal portion of 102), wherein the cable (302a-d) passes through the joint (106) and wherein tensioning the cable (302a-d) causes the first articulated link (104) to rotate about the joint (106) in a first rotational direction (col. 5, lines 50-52: “Actuation of the drive cables 302a-d causes relative or tandem movement of the first and second jaws 110, 112 at their respective joints”).
	There are also elastic antagonists (620 in Fig. 6) meant to bias the cables (302a-d), but because this entire cable tensioning mechanism (600) is located within the main shaft (400/600 are comparable to 310 in Fig. 3) and not the joint, Hunter et al. fails to disclose wherein the joint comprises the elastic antagonist.
	Furthermore, the prior art of record, such as Donhowe (PGPub US 2012/0209253 A1) does not suggest any motivation to modify the Hunter et al. disclosure to arrive at these features. Donhowe teaches springs (770a-b in Fig. 7) at joints (730), but these springs (770a-b) are not biased in opposition to tension from the cables (735) and are only used to provide resistance to bending at those joints, not to allow bidirectional actuation. Therefore, it would not be obvious to combine Hunter et al. and Donhowe to arrive at this limitation.
With respect to claim 20, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint, in combination with the other limitations of the independent claim.
	Hunter et al. discloses each of the limitations as shown above, which encompass each of the limitations of claim 20 with the exception of wherein the joint comprises an elastic antagonist biased in opposition to tension from the cable to allow bidirectional actuation of the joint. For the reasons stated above, Donhowe further fails to disclose this limitation, and it would not be obvious to combine the two references to arrive at this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771